
	
		I
		111th CONGRESS
		2d Session
		H. R. 4932
		IN THE HOUSE OF REPRESENTATIVES
		
			March 24, 2010
			Mr. Kratovil
			 introduced the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To waive temporarily the matching amount requirement with
		  respect to section 21 of the Small Business Act, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Development Centers Relief Act of
			 2010.
		2.Matching
			 requirement waiverDuring the
			 1-year period beginning on the date of enactment of this Act, the Administrator
			 of the Small Business Administration shall waive the requirement under
			 subsection (a)(4)(A) of section 21 of the Small Business Act (15 U.S.C. 648)
			 that a matching amount be provided as a condition of grants under such section.
			 Notwithstanding subsection (a)(4)(C)(ii) of such section, the amount of a grant
			 under such section during such period may exceed the amount of matching funds
			 provided.
		
